Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 84-103 are all the claims.

Election/Restrictions
2.	Applicant’s election without traverse of Group II in the reply filed on 6/27/2022 is acknowledged.
3.	Claims 84-91 and 97-103 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/27/2022.
4.	Claims 92-96 are all the claims under examination.

Information Disclosure Statement
5.	The IDS’ of 6/27/2022, 6/27/2022 and 7/6/2022 have been considered and entered. The initialed and dated 1449 forms are attached.
6.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
7.	The disclosure is objected to because of the following informalities:
a) The use of the term, Tween 20, Octet, BiaCore, Herceptin, TSKgel, Bio-Rad CFX96 Touch, FACSCanto II, MabSelect Sure, FACSAria, , which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

b) The abstract of the disclosure is objected to because it contains parenthetical text and is unclear whether it is exemplary or intended material subject matter.  
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
8.	Claims 92-93 are objected to because of the following informalities:
a) Claims 92-93 are objected to for the optional wherein clause for features (I-III) for Claim 92. The optional wherein clause does not contribute to the understanding, meaning nor description of how the common VL domain is identified much less obtained. The optional wherein clause is effectively a description of three different mutlispecific antibody constructs that are irrelevant to the description of how the common VL aspect is generated. The optional wherein clause is a physical description for three different antibody constructs comprising the common VL domain and which in no way define the common VL domain by a structure nor the means by which is identified. Notably, Claim 95 in depending from Claim 94 is drawn to generating the multispecific construct from the common VL domain and neither Claims 94-95 are objected to.
	b) Claim 92 recites improper Markush-like language where “or” between method 1 and method 2 should be replaced with “and.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
9.	Claims 92-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the selecting and obtaining a common VL domain comprising a framework region derived from VK1-05, VK1-12, or VK3-11 for use in the generation of multi- and bispecific antibody constructs and Kojima et al (set forth below), does not reasonably provide enablement for the instant claimed generic screening absent any characteristics of the universal common light chain variable domain feature(s).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
	The claims are drawn to generic methods of selecting a universal light chain variable domain that is selected by its ability to pair with essentially any first and second VH domain in a multispecific or bispecific antibody construct.
	Disclosure in the Specification
	The claims are devoid of any description of what a method-selected common VL domain comprises following the generic method steps outlined in generic Claims 92 and 94 and 95 in order to obtain the generic multispecific antibody of Claim 95. Overall, the specification recognizes the promiscuity of light chains in the generation of bispecific antibodies.
[0010] This issue has been termed the "light chain problem". Several reports offer solutions by substituting amino acids at the CL:CH1 and/or VH:VL interface. While early reports hold promise, a modular approach for screening bispecifics with germline diversity remains to be seen. As an alternative, several groups have identified two VH regions that bind to two different targets or epitopes yet share the same light chain (see, e.g., US 5,731,168; US 7,6423,228; US 7,695,936; US 8,216,805; US 8,679,785; US 8,765,412; US 7,951,917; US 7,183,076). This strategy reduces the number of lights chains from two to one and reduces the number of chains for assembly from four to three. However, the identification of VH regions that can share the same light chain is not trivial. Issues related to compromise in affinity and epitopic diversity are limiting factors to this approach.

	 
	The methods disclose that a subsequent selection for the universal VL domain involves a maturation library (Claims 93 and 94) with out specificity as to what steps are involved in that step-wise process. The specification teaches the maturation library is a per se improvement aspect in the design of the method invention:
[0088] A "maturation library" refers to a library that is designed to enhance or 
improve at least one characteristic of an antibody sequence that is identified upon interrogation of a library, such as a naive library or a preimmune library, for the presence of antibody sequences having specificity for the antigen. Such maturation libraries may be generated by incorporating nucleic acid sequences corresponding to: one or more CDRs; one or more antigen binding regions; one or more VH or VL regions; and/or one or more heavy chains or light chains; obtained from or identified in an interrogation of a naive library (herein referred to as "antibody leads") into libraries designed to further mutagenize in vitro or in vivo to generate libraries with diversity introduced in the context of the initial antibody leads. Such maturation libraries and methods of making them are provided in, for example, WO 2009/036379 (for example, at pages 75 through 77); and WO 2012/09568 (for example pages 69 to 72), and include: maturation libraries in which variegation is performed in which a CDRH3 of interest remains unaltered, and heavy chain framework regions, CHRH1, and/or CHDH2 regions are variegated; libraries in which a CDRL3 of interest remains unaltered, and light chain framework regions, CHRL1, and/or CHDL2 regions are variegated; libraries in which premade, diverse, light chains are combined with one or more heavy chains of interest.
30 	
As regards the result of a general maturation step in the selection of the common VL domain, the specification teaches:
[0159] The inventive multispecific antibody analogs disclosed herein may 
comprise one or more modifications that provide additional optimized properties. Said modifications may be amino acid modifications, or may be modifications that are made enzymatically or chemically. Such modification(s) likely provide some improvement in the inventive multispecific antibody analog, for example an enhancement in its stability, solubility, function, or clinical use. Disclosed herein are a variety of improvements that may be made by coupling the inventive multispecific antibody analogs disclosed herein with additional modifications.

As regards the result of a general maturation step in the selection of the common VL domain, the specification teaches:
[0160] In one embodiment, at least one variable region of multispecific antibody 
analog disclosed herein may be affinity matured, that is to say that amino acid modifications have been made in the VH and/or VL domains to enhance binding of the antibody to its target antigen. Such types of modifications may improve the association and/or the dissociation kinetics for binding to the target antigen. Other modifications include those that improve selectivity for target antigen vs. alternative targets. These include modifications that improve selectivity for antigen expressed on target vs. non- target cells. Inventive multispecific antibody analogs disclosed herein may comprise one or more modifications that provide reduced or enhanced internalization of an inventive multispecific antibody analog. 
65 
As a specific example of what is amended by reference to frameworks, the specification teaches 
[0028] In other embodiments, optionally in combination with any of the preceding 
or following embodiments, the multispecific antibody analog comprises at least one heavy chain framework region that corresponds to or is derived from VH1-46, VH3-23, VH4-39, or VH4-6 1, and wherein at least one light chain framework region that corresponds to or is derived from VK1-05, VK1-12, or VK3-11. 

Thus, the breadth and scope of what comprises a step of performing a maturation to a pre-selected library is infinite and vast to the extent that the ordinary artisan is required to practice undue experimentation for selecting vast sizes of libraries much less performing a maturation step amongst a library of preselected VL domains. The selection process requires testing the binding of the selected common VL domain with vast repertoires of uncommon VH domains and testing for binding activity amongst vast repertoires of target antigens. Absent any structural features that are common to the “common light chain” or the common VL domain, the POSA is left to guess where to begin the experimental identification for a common VL domain from amongst a universe of uncommon VL domains where in the present case, no such guidance is claimed for the common de minimus properties of an exemplary common light chain. 
Art Recognition of Unpredictability of Selecting Light Chains
US20150203591 (USAN 14/417,863) realizes the complexity in selecting just any common light chains as follows:
[000134] alludes to the possible difficulty (or difficulties) in selecting a light chain, or that one that interferes with binding of one or both of the heavy chains with its antigen, or fails to associate satisfactorily with one or both of the heavy chains:

    PNG
    media_image1.png
    266
    659
    media_image1.png
    Greyscale

[000135] alludes to the fact that there exists a form of light chain considered to be universal and that it contains no more than four (4) somatic hypermutations so long as it allows binding and/or activation with respect to both epitopes in its association with the heavy chains:

    PNG
    media_image2.png
    312
    657
    media_image2.png
    Greyscale

Finally, [000132-000133] allude to the importance of the selection means for the light chain portion by "surveying usage statistics" to identify the most frequent light chains employed in human antibodies:

    PNG
    media_image3.png
    323
    665
    media_image3.png
    Greyscale




US 20200262926 recognizes the light chain problem and the unpredictability of display systems:
[0002] In some cases, the light-chain problem can be circumvented by the use of a common light chain, which enables binding to both antigens. However, this might not be possible for many antibodies since this format requires de novo antibody generation in transgenic mice or by display technologies. Furthermore, rare antibodies like broadly neutralizing anti-HIV antibodies derived from human patients cannot be adapted to such a format. Accordingly, there remains a need for alternative and creative solutions to the mispairing problem. 
US 20180249687 teaches the importance of using a specific framework in a common chain library for a variety of reasons:

    PNG
    media_image4.png
    101
    1151
    media_image4.png
    Greyscale


AS regards product Claim 96, Hui et al (Cancer Research, (July 2021) Vol. 81, No. 13 SUPPL. Abstract Number: 1861. Meeting Info: AACR Annual Meeting 2021. Philadelphia, PA, United States. 17 May 2021-21 May 2021) teach improved methods for generating bispecific antibodies comprising a common light chain as the technology has advanced since the filing date of the instant application.

    PNG
    media_image5.png
    231
    597
    media_image5.png
    Greyscale


Has Applicant provided a common structure sufficient to visualize the genus?
Applicant has not claimed a common structure sufficient to visualize the genus of all possible functional common light chains obtained from the universal method steps of the claimed invention. While the prior art recognizes common light chain antibodies, it is unclear what structural features these uncommon antibodies need to share in order to maintain binding affinity and stability for the common light chain with the universe of VH domains. Even in 2021, several years after the effective filing date of the claimed invention, therapeutic antibodies are still not understood well enough to allow researchers to predict with certainty what modifications can be made to a primary antibody sequence such that binding is maintained. “[T]he major test of understanding is whether the changes associated with antibody maturation can be predicted with any reasonable accuracy, and whether there is sufficient information for developing therapeutic antibodies,” Vajda et al., “Progress toward improved understanding of antibody maturation,” Current Opinion in Structural Biology, 67 pp. 226-231 (2021) at p. 226, col. 2, lines 20-24.
As recently as 2020, researches were still speculating as to how to reliably identify further putative binders from antibody sequence data, see, e.g., Marks et al., “How repertoire data are changing antibody science,” J. Biol. Chem. 295(29) 9823-9837 (2020), acknowledging that “there is a vast amount of the antibody sequence space that remains unknown,” p. 9831, col. 2, para. 2.
Computational and machine learning approaches for sequence-based prediction of paratope-epitope interactions are accumulating, but “it remains unclear whether antibody-antigen binding is predictable” (Akbar et al., Cell Reports 34, 108856, Mar. 16, 2021 at p. 2, col. 2, para. 2). The current state of the art continues to work toward finding an effective and efficient prediction tool for reliably assigning antibody structure based on known target epitopes. See e.g., Lo et al., “Conformational epitope matching and prediction based on protein surface spiral features,” BMC Genomics volume 22, Article number: 116 (2021) (disclosing new algorithms that calculate physicochemical properties, such as polarity, charge or the secondary structure of residues within the targeted protein sequences, and then applying quantitative matrix analyses or machine-learning algorithms to predict linear and conformational epitopes).
It is asserted that neither the specification nor the state of art at the time of filing disclosed structural features common to the members of the genus of the instant claimed common light chain for reliably assigning different antibody structures and which would support the premise that meet the enablement requirements much less as broadly drawn as the instant method claims.
Scope of Enablement: Predictability and Undue Experimentation Legal Analysis
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)). 
Applicants have provided no sequence information for the common features for the common VL discernable from the method invention steps in order to assert a generic universal existence for a common VL domain that is capable of pairing with any VH domain and any binding to any alleged target antigen. Absent the structural features that confer the common VL domain obtained from using the instant claimed method, the POSA would be required to perform a vast amount of experimentation in screening for a VL domain that is not otherwise a common nor a normal feature for any population of native antibodies much less in the form of a bispecific antibody. Simply stated, a common light chain is an inherently uncommon structure for any antibody. Under MPEP 2138.05 and Birmingham v. Randall, 171 F.2d 957, 80 USPQ 371, 372 (CCPA 1948) "To establish an actual reduction to practice of an invention directed to a method of making a product, it is not enough to show that the method was performed. "[S]uch an invention is not reduced to practice until it is established that the product made by the process is satisfactory, and [] this may require successful testing of the product."
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 92 and 95-96 are rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as being anticipated by Kojima et al (8337841; US 2006/0159673 A1; PTO 892).
	The instant claimed method is interpreted in light of the broadest reasonable standard for the method claims.
	Kojima discloses a method of obtaining or identifying one or more common light chains for use in preparing a multispecific antibody or multispecific antibody analog (commonly shared light chains for generating bi-specific antibodies; abstract; paragraphs [0009], [0010]), the method comprising: 
i) performing a first selection against a first antigen (generating a host secreting heavy chain of an antibody that binds to a desired antigen; Claim 1) from a first library (introducing light chains into the host to cause secretion of phage libraries; Claim 1) and obtaining one or more light chains from the output that has specificity for the first antigen (secretion of phage libraries presenting antibodies composed of heavy chain and the light chains; Claim 1); 
ii) performing a second selection against a second antigen from a second library (introducing phage library into a host secreting the heavy chain of an antibody that binds to a desired antigen different from the first antigen; Claim 1) and obtaining heavy chains from the output that has specificity for the second antigen (Claim 1); 
iii) generating a restricted library comprising the one or more light chains obtained in step i) and the heavy chains obtained in step ii) ((c) selecting a phage library that displays antibodies that bind specifically to desired antigens; Claim 1); 
iv) performing a third selection against the first antigen from the restricted library generated in step iii) and obtaining one or more antibodies form the output of the third selection, and
introducing library (c) into a host secreting heavy chain of an antibody that binds to a desired antigen different from the antigen of step (a) to cause secretion of phage libraries presenting antibodies composed of the heavy chains and light chains; Claim 1),
wherein the one or more antibodies comprise one or more light chains that each have specificity for the first antigen and the second antigen (heavy chain binding sites that bind different antigens comprised of common light chain; figure 1; Claim 1); thereby obtaining or identifying the one or more common light chains (abstract; figure 1; Claim 1).” (See instant claim 92)
Kojima teaches screening antibody binding domains for antigens AND making heavy and light chain libraries from those original antibody pairs. Accordingly, the light chains are prescreened or selected for any given first antigen: “[0007] Specific antibodies for a given antigen can be produced via genetic engineering, by obtaining the nucleotide sequences of heavy and light chain variable regions which determine the antigen specificity of antibodies (J. Xiang et al. (1990) Mol. Immunol. 27: 809; C. R. Bebbington et al. (1992) Bio/Technology 10:169). Methods for obtaining antigen-specific heavy chains and light chains include methods that utilize phages or phagemids using E. coli as the host (W. D. Huse et al. (1989) Science 246: 1275; J. McCafferty et al. (1990) Nature 348: 552; A. S. Kang et al. (1991) Proc. Natl. Acad. Sci. USA 88: 4363). In these methods, antibody libraries are constructed by generating Fabs, or by generating fusion proteins between a phage coat protein and Fab or single-strand Fv. Finally, antigenic affinity is examined to select antigen-specific antibodies and their genes from these antibody libraries.”
“[0061] In the screening methods of the present invention, the subject of screening, a pool of antibody light chains, is preferably in the form of a phage library when bacterial cells are selected as the host cell for secretion of heavy chains. For light chain-encoding genes, populations of genes obtained by amplifying RNA derived from substances prepared from peripheral blood monocytes, bone marrow, or spleen of humans or other animals, using methods such as reverse transcription polymerase chain reaction (RT-PCR), synthesized DNA, and such, may be used. In addition, methods for increasing the diversity of an antibody library by inducing mutations in the antibody CDR region are also known (Published Japanese Translation of International Publication No. Hei 10-504970). A library of antibody light chain genes with its diversity increased by such methods can be used as a pool of light chain-encoding genes in the screening methods of the present invention. The light chains of the present invention comprise full-length light chains and partial fragments of light chains. The light chain fragments are not particularly limited, and are preferably fragments comprising the light chain variable region VL.”
Kojima teaches method steps that combine isolated light chains with specificity to a first antigen with isolated heavy chains with specificity to a second antigen. Kojima teaches that separate or isolated light chains from a heavy/light chain pairing from one antigen are in fact produced to generate the light chain library to be added to the second set of heavy chains to bind a second antigen:
[0010] The present inventors completed this invention by discovering that, light chains with high antigenic affinity which correspond to, and are commonly shared by, different heavy chains that can be used to generate a BsAb, can be obtained by repeating the steps of: (1) individually selecting antibody A against antigen A and antibody B against antigen B; (2) introducing expression vectors carrying genes that encode the heavy chains (preferably the Fd portion, or more specifically, the region comprising VH and CH1) of the antibodies and preparing a secretory cell line for each heavy chain: Ha (which secretes the antibody A heavy chain) and Hb (which secretes the antibody B heavy chain); (3) separately constructing a library comprising light chains expressed as fusion proteins with phage surface proteins; (4) introducing the light chain library into the E. coli Ha above, for secretion of a phage library that presents on their surfaces antibodies comprising the antibody A heavy chain and various light chains (Fab when the heavy chain is the Fd portion) (FIG. 1); (5) concentrating clones from the library by panning using antigen A; (6) infecting E. coli Hb with the obtained clones, and obtaining a phage library that displays on their surfaces antibodies comprising the antibody B heavy chain and various light chains (Fab when the heavy chain is the Fd portion); and (7) concentrating library clones by panning with antigen B (FIG. 2).” See instant claims 95-96).

Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643